DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the support band is not clearly shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1 recites the limitation "the positioner" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the positioning device is related to the positioner as the claims are recited.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Brill et al. (U.S. 7,896,400 B2 Fig. 4a-4c) [400].
Regarding Claim 1, Reference [400] discloses comprising a clamp band (2) and a positioning device (1) pre-positioning the spring clamp on a hose end of a hose, wherein the positioning device has comprises a support band (7), a contact region (6) of which rests against an outer side of the clamp band, and the support band has on one side, in an axial direction with respect to the spring clamp, a positioning device (22) having a fixing means (end of 23) arranged at the end of the support band ring and has at another end of the support band a retainer (5), wherein a web (15) is formed in the support band between the contact region and the positioner, which web is oriented inwardly in a radial direction, with respect to the spring clamp, and the support band has in the region of the positioner at least two regions, wherein the first region adjoins the web in the axial direction away from the clamp band and the second region adjoins the first region substantially perpendicularly.
Regarding Claim 2, Reference [400] discloses wherein the support band has a smaller extent in a circumferential direction of the spring clamp than in the axial direction.
Regarding Claim 3, Reference [400] discloses wherein the web, the positioner and the retainer lie axially outside the spring clamp.
Claim 4, Reference [400] discloses wherein the web rests laterally on the clamp band.
Regarding Claim 5, Reference [400] discloses wherein at least one notch is provided in the region of the web, wherein as a result of the notch a clamping tab (18) can be bent from the support band in the direction towards the clamp band.
Regarding Claim 6, Reference [400] discloses wherein the clamping tab engages at least in part around the clamp band in a radial direction.
Regarding Claim 7, Reference [400] discloses wherein the contact region has a bend in a circumferential direction of the spring clamp.
Regarding Claim 8, Reference [400] discloses wherein the positioner has a third region (region of 23 where the arrow 7 is pointing on Fig. 4a) which has a shorter extent along the support band than does the first region of the positioner.
Regarding Claim 9, Reference [400] discloses wherein the third region of the positioner encloses on an inner side of the support band an obtuse or right angle with the second region of the positioner.
Regarding Claim 10, Reference [400] discloses wherein the third region of the positioner can be bent around a hose end of a hose, and the second region of the positioner thereby rests in the axial direction on the hose end of the hose.
Regarding Claim 11, Reference [400] discloses wherein the retainer engages at least in part around the clamp band of the spring clamp in a radial direction, with respect to the spring clamp.
Regarding Claim 12, Reference [400] discloses wherein the retainer has at least one retaining tab which is in the form of a shaping of the support band.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Tetzlaff et al. (U.S. 3,407,448 Fig. 6) [448].
Claim 1, Reference [448] discloses comprising a clamp band (12) and a positioning device (32) pre-positioning the spring clamp on a hose end of a hose, wherein the positioning device has comprises a support band (indents), a contact region (surface of 32) of which rests against an outer side of the clamp band, and the support band has on one side, in an axial direction with respect to the spring clamp, a positioning device (36) having a fixing means (52) arranged at the end of the support band ring and has at another end of the support band a retainer (34 left), wherein a web (base of 32 and indents as a whole) is formed in the support band between the contact region and the positioner, which web is oriented inwardly in a radial direction, with respect to the spring clamp, and the support band has in the region of the positioner at least two regions, wherein the first region adjoins the web in the axial direction away from the clamp band and the second region adjoins the first region substantially perpendicularly.
Regarding Claim 2, Reference [448] discloses wherein the support band has a smaller extent in a circumferential direction of the spring clamp than in the axial direction.
Regarding Claim 3, Reference [448] discloses wherein the web, the positioner and the retainer lie axially outside the spring clamp.
Regarding Claim 4, Reference [448] discloses wherein the web rests laterally on the clamp band.
Regarding Claim 5, Reference [448] discloses wherein at least one notch is provided in the region of the web, wherein as a result of the notch a clamping tab (34 right) can be bent from the support band in the direction towards the clamp band.
Regarding Claim 6, Reference [448] discloses wherein the clamping tab engages at least in part around the clamp band in a radial direction.
Regarding Claim 7, Reference [448] discloses wherein the contact region has a bend in a circumferential direction of the spring clamp.
Regarding Claim 8, Reference [448] discloses wherein the positioner has a third region (50) which has a shorter extent along the support band than does the first region of the positioner.
Regarding Claim 9, Reference [448] discloses wherein the third region of the positioner encloses on an inner side of the support band an obtuse or right angle with the second region of the positioner.
Claim 10, Reference [448] discloses wherein the third region of the positioner can be bent around a hose end of a hose, and the second region of the positioner thereby rests in the axial direction on the hose end of the hose.
Regarding Claim 11, Reference [448] discloses wherein the retainer engages at least in part around the clamp band of the spring clamp in a radial direction, with respect to the spring clamp.
Regarding Claim 12, Reference [448] discloses wherein the retainer has at least one retaining tab which is in the form of a shaping of the support band.
Claims 1-4, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Tetzlaff et al. (U.S. 3,407,448 Fig. 6) [448].
Regarding Claim 1, Reference [448] discloses comprising a clamp band (12) and a positioning device (132) pre-positioning the spring clamp on a hose end of a hose, wherein the positioning device has comprises a support band (153), a contact region (137) of which rests against an outer side of the clamp band, and the support band has on one side, in an axial direction with respect to the spring clamp, a positioning device (136) having a fixing means (152) arranged at the end of the support band ring and has at another end of the support band a retainer (134), wherein a web (base of 137 as a whole) is formed in the support band between the contact region and the positioner, which web is oriented inwardly in a radial direction, with respect to the spring clamp, and the support band has in the region of the positioner at least two regions, wherein the first region adjoins the web in the axial direction away from the clamp band and the second region adjoins the first region substantially perpendicularly.
Regarding Claim 2, Reference [448] discloses wherein the support band has a smaller extent in a circumferential direction of the spring clamp than in the axial direction.
Regarding Claim 3, Reference [448] discloses wherein the web, the positioner and the retainer lie axially outside the spring clamp.
Claim 4, Reference [448] discloses wherein the web rests laterally on the clamp band.
Regarding Claim 7, Reference [448] discloses wherein the contact region has a bend in a circumferential direction of the spring clamp.
Regarding Claim 8, Reference [448] discloses wherein the positioner has a third region (150) which has a shorter extent along the support band than does the first region of the positioner.
Regarding Claim 9, Reference [448] discloses wherein the third region of the positioner encloses on an inner side of the support band an obtuse or right angle with the second region of the positioner.
Regarding Claim 10, Reference [448] discloses wherein the third region of the positioner can be bent around a hose end of a hose, and the second region of the positioner thereby rests in the axial direction on the hose end of the hose.
Regarding Claim 11, Reference [448] discloses wherein the retainer engages at least in part around the clamp band of the spring clamp in a radial direction, with respect to the spring clamp.
Regarding Claim 12, Reference [448] discloses wherein the retainer has at least one retaining tab which is in the form of a shaping of the support band.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677